Citation Nr: 0429637	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  99-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for liver damage due to 
substance abuse.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1977 to 
December 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying service connection for lumbosacral 
strain and liver damage.

The Board rendered a decision on the appealed claims in 
January 2001.  However, by the United States Court of Appeals 
for Veterans Claims (Court) Order issued in July 2002 that 
decision was vacated and the case was remanded to the Board 
for further review pursuant to Court instructions.  The case 
was sent to the Board's Evidence Development Unit (EDU), to 
undertake the development in consonance with the Court Order, 
with such development authorized pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  In May 2003, however, the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9 (a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV). Hence, the development was undertaken 
by Board remand in December 2003.  Thereafter, upon return of 
the case to the Board, the Board in April 2004 again remanded 
for further development, including appropriate notification 
and development assistance to be provided pursuant to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
now again returns to the Board.

In August 1999 the veteran testified at a hearing before an 
RO hearing officer.  In June 2000 he testified at a video 
conference hearing before the undersigned Veterans Law Judge. 
Transcripts of these hearings are contained in the claims 
folder.




FINDINGS OF FACT

1.  The veteran did not develop lumbosacral strain in 
service, and arthritis of the lumbosacral spine was not 
present within the first post-service year.  

2.  The veteran engaged in abuse drugs in service, which is a 
basis of the veteran's claim of entitlement to service 
connection for liver damage.  The other basis of that claim 
is entitlement as due to substance abuse secondary to a 
service-connected disability, specifically lumbosacral 
strain, for which lumbosacral strain entitlement to service 
connection is also claimed.  
 

CONCLUSIONS OF LAW

1. The criteria for service connection for lumbosacral strain 
are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326  (2003).

2.  Service connection for a liver damage due to substance 
abuse, including as secondary to lumbosacral strain, is not 
warranted, based on a legal bar to direct service connection 
based on drug abuse in service, and based on the absence of a 
legal foundation for secondary service connection without a 
service-connected disorder on which to base that secondary 
service connection claim.  38 U.S.C.A. §§ 105(a), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 
3.301(a),(d), 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction or regional office (RO) decision on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  Any deficiency in timely VCAA notice has been cured by 
the RO's subsequent issuance of appropriate VCAA notice in 
April 2004, and by the RO's subsequent issuance of 
supplemental statements of the case in May 2004 and June 
2004, wherein the RO considered the merits of the veteran's 
claims following such appropriate notice and development.  
While the VCAA notice was not issued in the chronological 
manner contemplated by the Pelegrini Court, a notice error 
such as this does not necessarily result in prejudice to the 
appellant, particularly since the veteran and his 
representative have reported that that they have no further 
evidence to submit.  

In the Board's view, Board correspondence dated in April 2003 
and RO correspondence dated in April 2004 substantially 
complies with the notice requirements found in 38 U.S.C.A. § 
5103.  That correspondence notified the appellant of what VA 
would do and what he needed to do in furtherance of his 
claims.  He was also then informed that it was ultimately his 
responsibility to provide evidence necessary to support his 
claims.  In the April 2004 correspondence the veteran was 
also asked to submit all evidence in his possession.  By an 
April 2004 letter and by a May 2004 submitted statement, the 
veteran's representative and the veteran, respectively, 
informed that the veteran had no further evidence to submit.  
All pertinent evidence indicated by statements within the 
record has been obtained and associated with the claims 
folder, including service medical records, VA treatment 
records, VA examination records, and records of the veteran's 
testimony at hearings in furtherance of his claims.  Records 
of treatment at the Lexington Medical Center, West Columbia, 
South Carolina, were also associated with the claims folder 
in August 1999.  While requests were made to the Richland 
Memorial Hospital, Columbia, South Carolina, and Providence 
Hospital, Columbia, South Carolina, no responses were 
forthcoming from those facilities.  The veteran was informed 
of those requests and the absence of responses by a 
supplemental statements of the case dated in October 1999.  
Hence, the Board is satisfied that necessary notice to the 
appellant and development of the claims have been completed.  

Additionally, development requested by Board remands in 
December 2003 and April 2004 has been completed.  While the 
Board in the April 2004 remand requested that the RO address 
any prejudice, as contemplated by the Court in Pelegrini, 
resulting from failure to address absence of notice of the 
VCAA prior to initial adjudication, because the notice 
deficiency underlying the 'prejudice due to deficiency of 
notice' to be addressed upon remand has been cured, there was 
no longer a need to address that prejudice due to notice 
deficiency upon remand, and there was thus no prejudice for 
failure to fulfill that Board remand request.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

Lumbosacral Strain

The veteran's service medical records include a service 
entrance examination which was negative for any findings, 
diagnoses, or treatment of a low back disorder or liver 
disorder.  In an August 1978 treatment record, the veteran 
complained of lumbar spine pain to the right side and pain in 
his neck with certain head positions.  Examination revealed 
pain and tenderness over the left scapula and limited range 
of motion.  No other abnormalities were noted.  The 
assessment was back pain.  He was referred to orthopedic 
services.  Examination at orthopedic services revealed full 
range of motion with mild spasm.  That examiner diagnosed 
cervical strain.  A November 1978 treatment record revealed 
that the veteran was referred for heroin and cocaine abuse.  
In a subsequent November 1978 physical profile record, it was 
determined that the veteran was not considered to be 
medically fit for duty due to a past history of drug abuse.  
The discharge examination was negative for any findings, 
diagnoses, or treatment of a low back disorder or a liver 
disorder.  A personnel record dated in December 1978 revealed 
that the veteran was discharged from active duty due to 
alcohol or other drug abuse.

A June 1981 VA outpatient treatment reveals that the veteran 
complained of injuring his back the previous day while 
lifting boxes.  The diagnosis was low back strain.

In an April 1994 VA outpatient treatment record, the veteran 
complained of injury to his back, left arm, and left knee 
while at work the previous day.  The diagnosis was muscle 
strain of the lumbar spine.

Hospitalization records dated in March 1990 from the 
Lexington Medical Center reveal that the veteran was admitted 
with a four to six week history of weight loss, generalized 
malaise, anorexia, and nausea and vomiting without any 
hematemesis. On admission, the assessment included jaundice. 
The physician suspected that the veteran had acute hepatitis, 
probable alcohol related, however, he could not rule out a 
viral hepatitis of unknown etiology. The discharge diagnoses 
were hepatitis, pancreatitis, history of ethanol abuse, and 
hypertension.

In a May 1996 VA outpatient treatment record, the veteran 
complained of low back pain as a result of an injury while at 
work.  The impression was lumbosacral strain.

VA outpatient treatment records dated from May 1997 to June 
1999 document ongoing complaints and treatment of low back 
pain.

An October 1998 record of medical treatment from the 
Lexington Medical Center reveals that the veteran was seen in 
the emergency department with back pain.  The veteran stated 
that the previous day he was trying to pick up a lawn mower 
out of his truck and as he bent and pulled, he felt a sharp 
pain across his low back.  Since then, he had had a gradual 
increase in pain.  He denied a history of serious back 
problems.  He stated that he had strains from time to time in 
the past.  The impression was severe strain of the lumbar 
back.

A June 1999 VA CT of the lumbar spine with contrast revealed 
a slight annular bulging and minimal ligamentus thickening at 
L4-L5, but without significant stenosis.  

VA physical therapy consultation notes dated from June 1999 
to October 1999 document treatment for low back pain.

At an August 1999 hearing before an RO hearing officer, the 
veteran testified that he injured his cervical spine during 
active duty.  The veteran stated that approximately one month 
following service, he experienced problems with his low back.  
He reported that since that time he had experienced low back 
pain on an ongoing basis.

The veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in June 2000.  He 
again testified that he injured his cervical spine in service 
and that following service, he had been seen on numerous 
occasions for low back pain.  Regarding his claim for liver 
damage, he testified that he began drinking heavily in 
service in order to alleviate his back pain, and that he is 
currently diagnosed with liver damage.

VA X-rays of the low back were taken in October 2003 and 
January 2004, and X-ray examiners assessed mild degenerative 
changes in the sacroiliac joints and at L5-S1.  

At a January 2004 VA spine examination the veteran's claims 
folder was reviewed and his history was noted.  The veteran 
reported initial injury to his back while performing training 
in a ropes course in service in 1977, with a fall of 
approximately ten feet and treatment at that time with a 
cervical collar.  The examiner noted, however, that service 
medical records contained only a single inservice treatment 
record in August 1978 for back trouble, when the veteran 
complained of upper and lower back pain, though with upper 
back pain predominant.  The examiner noted that the veteran 
was also treated in service for cervical strain from a motor 
vehicle collision.  However, the veteran was unsure whether 
he ever had a limited duty profile in service related to his 
1977 injury, and the examiner thus concluded that the 1977 
injury could not have been more than minimal.  The veteran 
complained of  limited recreational activity due to back 
pain.  Upon physical examination, the veteran had limited 
range of motion of the low back.  Based on the absence of 
medical evidence of a causal link between service and a 
current back disorder, the examiner concluded that the weight 
of the evidence was against the veteran having a back 
disorder of service origin.  The examiner further concluded, 
based on the veteran's medically documented history post 
service of activities including moving furniture and other 
heavy objects, that a current back disorder was not present 
to a compensable degree within the first post-service year.  

A June 2004 EMG of both lower extremities was within normal 
limits.  

In order to establish direct service connection for a 
disability, there must be objective evidence that establishes 
that the disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1131.  Moreover, to establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In this instance, the veteran alleges that he developed 
lumbosacral strain in service.  However, the veteran's 
service medical records contain treatment records in August 
1978 only for assessed cervical strain.  While the veteran 
then complained of low back pain, there were no physical 
findings referable to the low back.  Service medical records 
show no other instances of complaints or findings referable 
to the low back, and records post service show no medical 
evidence of any causal relationship between a current low 
back disorder and the veteran's period of service.  To the 
contrary, several post-service records show low back injuries 
post service in the course of physical work, with the first 
such instance in June 1981, over two years post service.  As 
the VA examiner in January 2004 concluded, the preponderance 
of the evidence is against any causal relationship between a 
current low back disorder and the veteran's period of 
service.  That VA examination opinion was informed by a 
review of the claims folder, and the Board finds no medical 
basis in the record to discount this medical opinion.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder, based on the 
totality of the evidence contained within the claims folder.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Further, the Board has considered the appellant's own opinion 
that his lumbosacral strain developed in service.  The 
veteran, however, is not shown to be trained in the field of 
medicine, and lay testimony is not competent evidence to 
support contentions of medical causation or medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no medical evidence that the veteran had arthritis 
of the low back within the first year post service, so as to 
warrant a grant of service connection for a low back disorder 
based on a first-year-post-service presumption.  38 C.F.R. 
§§ 3.307, 3.309.  The VA examiner in January 2004 explicitly 
opined that no current low back disorder was present within 
the first post-service year.  While mild degenerative changes 
in the lumbosacral region were noted on X-rays in 2003 and 
2004, no such findings were made in service or in the first 
year post service.  

Liver Damage

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active military, 
naval, or air service. 38 U.S.C.A. § 101(16) (West 2002).  
However, the law further provides that service connection may 
be granted, and compensation paid, only when a disability was 
incurred or aggravated in line of duty and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.1(m), 3.301(a).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs. 38 U.S.C.A. § 105(a).

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to, or death of, the user. 38 C.F.R. § 3.301(d).

In January 1997, a VA General Counsel opinion concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.   See VAOPGCPREC 2-97 (Jan. 16, 
1997).

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet. App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; the statutes 
only prohibited the payment of compensation for disability 
due to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the Board. Brooks 
v. Brown, 5 Vet. App. 484 (1993).

However, subsequently the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001) held that a veteran can 
receive compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  Thus, secondary service connection may 
be granted where the evidence shows that a chronic disability 
has been caused or aggravated by a service-connected 
disability, even where the second disability resulted from 
abuse of alcohol or drugs as a result of the first, service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995); Allen v. Principi.  

Initially, the evidence of record reveals that the veteran 
abused drugs during active duty and not alcohol as the 
veteran claims.  Furthermore, the record does not clearly 
show that the veteran currently has liver damage as a result 
of substance abuse. Regardless, as noted above, the veteran 
filed a claim for service connection for this disability in 
November 1998.  The law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7-99.  
Under the circumstances of this case, the law is dispositive 
and service connection may not be granted on a direct basis, 
as due to substance abuse in service.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

However, the veteran also claims entitlement to service 
connection for liver damage as due to substance abuse as 
secondary to his lumbosacral strain.  Here, however, the 
Board has denied entitlement to service connection for 
lumbosacral strain.  Because lumbosacral strain is not 
service connected, secondary service connection for liver 
damage as due to substance abuse due to lumbosacral strain 
must be denied as a matter of law, since secondary service 
connection cannot be granted where the disability which is 
claimed as the cause of the secondary disability is not 
itself service connected.  38 C.F.R. § 3.310; Sabonis.   


ORDER

Service connection for lumbosacral strain is denied.

Service connection for liver damage as due to substance abuse 
is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



